Citation Nr: 1546979	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that, in pertinent part, granted service connection for tinnitus, rated 10 percent disabling, effective April 4, 2011.  A May 2015 Board decision granted service connection for right ear hearing loss, and that matter is not before the Board.  The matter on appeal was remanded for readjudication by the RO after additional relevant medical evidence was received by VA.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; factors warranting referral for extraschedular consideration are neither shown nor alleged.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As the rating decision on appeal granted service connection for tinnitus and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2011 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the December 2011 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, there's no indication relevant treatment records are outstanding.  He underwent VA audiological evaluations in November 2011 and June 2014.  The Board finds the examination reports adequate for adjudication purposes.  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks a rating in excess of 10 percent for his service-connected tinnitus. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 6260, a 10 percent rating is the maximum rating authorized for tinnitus. 

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A May 2010 private treatment record notes the Veteran complained of bilateral tinnitus.  He reported he had problems hearing and understanding speech and conversation. 

In an April 2011 statement, the Veteran reported he had constant ringing in his ears.

The Veteran underwent a VA audiological evaluation in November 2011.  The examiner diagnosed tinnitus and found it did not impact the ordinary conditions of his daily life, including his ability to work.  

The December 2011 rating decision granted the Veteran service connection for tinnitus, rated 10 percent disabling, effective April 4, 2011.  

In a November 2011 letter (received in December 2011), the Veteran's private treating physician noted his bilateral tinnitus was "disturbing and interferes with sleep and concentration."  He suggested the Veteran be fitted with hearing aids that could help mask the tinnitus.  

In a statement received in December 2011, the Veteran's coworker noted his job required him to talk with customers over the phone and indicated his hearing loss and tinnitus affected his ability to do so.  In a separate statement, the Veteran's brother suggested his tinnitus interfered with his ability to hear others.  His wife indicated his hearing loss and tinnitus made it almost impossible to have conversations with him in public places.

In his February 2012 notice of disagreement, the Veteran appeared to argue he should be separately compensated for right ear tinnitus, seeming to be under the impression that the December 2011 rating decision denied service connection for tinnitus of his right ear.  

A September 2013 private treatment note (received in October 2013) indicates the Veteran continued to complain of tinnitus.  He was noted to also have bilateral hearing loss and impaired auditory discrimination.    

A December 2013 private treatment note (received in June 2015) indicates the Veteran worked full-time.   

The Veteran underwent an additional VA audiological evaluation in June 2014.  The examiner diagnosed tinnitus and found it does impact the Veteran's ordinary conditions of daily life, including his ability to work.  

As noted, under Diagnostic Code 6260, a 10 percent rating is the maximum rating authorized for tinnitus.

The Board recognizes the Veteran's assertions that he is entitled to an increased rating for his service-connected tinnitus, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau, 492 F. 3d at 1377.  To the extent that the Veteran argues his symptoms support an increased disability rating, he is not competent to make such assertions.

Additionally, while the Veteran argues he is entitled to compensation for tinnitus in both ears, in the context of a challenge involving bilateral versus unilateral tinnitus, the United States Court of Appeals for the Federal Circuit upheld the VA's interpretation of the regulation as limiting the Veteran to a single, 10 percent disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, VA is prohibited from awarding two separate disability ratings of 10 percent each in order to approximate a higher disability rating than is provided by the regulatory rating schedule.  Moreover, alternate Diagnostic Codes do not afford a basis for the assignment of any higher schedular evaluation.  In sum, the highest available schedular evaluation for tinnitus has already been assigned.


Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's tinnitus more nearly approximates the criteria for a rating in excess of 10 percent during the period on appeal.  Staged ratings are therefore not warranted.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's tinnitus is manifested by a constant ringing in his ears that interferes with conversation, concentration and sleep.  The rating schedule contemplates such symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization as a result of his tinnitus.  In a December 2011 letter, the Veteran's coworker indicated the Veteran's hearing loss and tinnitus interfered with his specific job task of speaking with customers over the phone, but neither the coworker nor the Veteran indicated such interference amounted to interference with his actual employment.  As described, the Board finds such interference does not amount to "marked" interference with employment.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his tinnitus is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  

The evidence of record does not suggest, and the Veteran has not alleged, unemployability due to his tinnitus.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The December 2013 private treatment note indicates he worked full-time.  Notably, the November 2011 and June 2014 VA examiners found his tinnitus did not impact the ordinary conditions of his daily life, including his ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice, 22 Vet. App. 447.


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


